Citation Nr: 0110986	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 through 
February 1970.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This case comes before the Board on appeal from an April 1999 
rating decision that denied the veteran's claim for service 
connection for hypertension as not well grounded.  The rating 
decision granted the veteran's claim for posttraumatic stress 
disorder (PTSD) and assigned it a 30 percent disability 
rating.  The veteran expressed his disagreement with the 
denial in August 1999.  A substantive appeal was filed in 
September 1999, at which time the veteran requested a hearing 
before a traveling section of the Board.  On his VA Form 9 
the veteran indicated, for the first time, that his 
hypertension was secondary to his PTSD.

On February 21, 2001, a video-conference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b)(c)(West 1991 & Supp. 2000).  A transcript of that 
hearing has been associated with the record on appeal.


REMAND

In general, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The service medical records from the veteran's enlistment 
physical examination in July 1968 reflect a blood pressure 
reading of 124/82.  His service medical records contain an 
entry for August 13, 1968 which notes that the veteran 
"passed out" during a PT test, and his blood pressure was 
150/92.  In October 1968 he underwent a physical examination 
and a blood pressure reading of 120/80 was recorded.  The 
record from the veteran's separation physical examination 
conducted in February 1970 reflects a blood pressure reading 
of 134/88.

Medical records from the veteran's private physician reflect 
that the veteran received treatment in October and November 
1998.  He was diagnosed with hypertension.

The veteran was examined for VA purposes in February 1999 in 
connection with this claim.  The veteran reported a history 
of blood pressure problems over the prior ten years.  The 
veteran did not complain of chest pain or irregular 
heartbeats.  He reported consumption of 10 to 12 cans of beer 
and two cups of coffee daily and smoking 1/2 pack of cigarettes 
daily.  He reported a family history of diabetes.  The 
examiner noted the veteran was quite short of breath and was 
red in the face.  Physical examination revealed the veteran 
weighed 360 pounds and was 5' 11 1/2" tall.  The examiner 
recorded the veteran's blood pressure at the time of the 
examination as 160/105.  The examiner found the veteran to 
have "essential hypertension, probably malignant."  The 
findings of the VA examination do not offer an opinion on the 
etiology of the veteran's condition.

While the veteran claims his hypertension is related to 
service, a review of his claims file reveals that no medical 
opinion has been offered relating this current disability to 
service.

In addition, the record reflects that initially the veteran 
claimed service connection for hypertension on the basis of 
direct service connection.  However, the veteran now seeks 
service connection for hypertension secondary to his service-
connected PTSD.  A claim on this basis has not been addressed 
by the RO.  Because the Board must remand the case to the RO 
for a medical opinion, in order to avoid piecemeal 
litigation, the issue of service connection for hypertension 
as secondary to PTSD should also be considered by the RO.  
The Board believes that the duty to assist applies to all 
possible in-service causes of the disability.  See Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

The Board also notes that in its April 1999 decision, the RO 
found that the veteran's claim for entitlement to service 
connection for hypertension was not well grounded.  Since 
that decision, however, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  Unlike the version in effect at the time of the 
April 1999 decision, the VA is now charged with the duty to 
assist almost every claimant, as well as the duty to provide 
certain notice.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should obtain a medical 
opinion as to whether the veteran's essential hypertension 
diagnosed in October 1998 is related to his August 1968 blood 
pressure reading during a PT test, or if the 1968 incident 
was an early manifestation of essential hypertension 
diagnosed in 1998.  The RO should also obtain a medical 
opinion as to the likelihood that the veteran's service-
connected PTSD caused or aggravated the veteran's 
hypertension.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should forward the veteran's 
claims folder to the appropriate VA 
physician(s) for an opinion regarding the 
etiology of the veteran's hypertension.  
The opinion should discuss the veteran's 
current diagnosis and the approximate time 
of onset of the condition.  The opinion 
should address whether there is a nexus 
between the veteran's essential 
hypertension diagnosis of October 1998 and 
his August 1968 in-service incident of 
high blood pressure, including whether the 
August 1968 incident was an early 
manifestation of essential hypertension 
diagnosed in 1998.  The physician is 
requested to review the medical evidence 
of record, in particular the service 
medical records from the veteran's 
entrance and separation examinations, the 
entry for August 13, 1968, the physical 
examination of October 1968, the private 
medical records from October 1998 to 
November 1998 and the VA examination of 
February 1999.

The physician(s) should also (1) 
address the likelihood that the veteran's 
hypertension was caused by his service-
connected PTSD, as well as (2) render an 
opinion as to whether the hypertension, if 
not caused by PTSD, is made worse, or 
aggravated by PTSD.

All clinical findings and reasoning, 
which form the basis of the opinions 
requested, should be clearly set forth.  
The claims folder and a copy of this 
remand must be made available to the 
physician in order that he or she may 
fully review the veteran's medical 
history.  A notation to the effect that 
this record review took place should be 
included in the opinion.  If the physician 
deems it desirable to conduct further 
tests or examinations of the veteran such 
as a cardiological and/or a psychiatric 
examination, these examinations should be 
performed.

When the foregoing development actions are complete, the RO 
should enter its determination as to whether service 
connection for hypertension is warranted.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



